Swepston, Justice.
I concur in Judge Burnett’s opinion in this case for the reasons stated therein and as well for the following reasons.
The extraction of usury is a violation of the law both criminal and civil. In the civil aspect it is a tort against the victim of usury. By its very nature it is a tort by which the usurer enriches his own estate at the expense of the victim. That being true, the common law gives the victim the right to waive the tort and sue in assumpsit. 1 C. J. S., Actions, Sec. 50b (1), p. 1130. This common law right of action in the nature of assumpsit for money had and received is enacted into statute by our Code Sec. 7315, which allows the victim to recover the amount of the usury by suit. Spicer v. Jarrett, 61 Tenn. 454, which case is cited in the original opinion.
*682The victim in this case first brought his action nnder onr statute and obtained a judgment for the amount of the usury. That was a waiver of the tort and instead thereof an action in assumpsit for the money had and received.
He now seeks by this action to recover in a tort action for personal injuries to his health. Such action in tort will not lie because he has waived the tort action and brought suit in assumpsit which is based upon a contract implied by law under circumstances whereby the estate of one person is unjustly enriched as a result of his wrongful act against another person.
The victim’s cause of action was primarily an action in tort in which he could have recovered in one action all the damages suffered, but since he has waived the tort and brought his action in assumpsit on implied contract he has made an election of remedies and will be allowed to recover under such circumstances only to the extent that his estate has been diminished and the estate of usury has been increased by the wrongful act of the usurer.
Stated differently, the ]aw provided him the right to sue either in tort or in contract but not both, and since he has elected to, sue in contract his action in tort is barred.